NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

In the Interest of G.R., a child. )
________________________________ )
                                  )
S.M.W.,                           )
                                  )
               Appellant,         )
                                  )
v.                                )                Case No. 2D19-750
                                  )
DEPARTMENT OF CHILDREN AND        )
FAMILIES and GUARDIAN AD LITEM, )
                                  )
               Appellees.         )
________________________________ )

Opinion filed July 31, 2019.

Appeal from the Circuit Court for
Hillsborough County; Kim Hernandez
Vance, Judge.

Linda C. Clark of Linda C. Clark, P.A.,
Tampa, for Appellant.

Ashley Moody, Attorney General, and
Mary Soorus, Assistant Attorney
General, Tampa, for Appellee,
Department of Children and Families.

Thomasina Moore, Statewide Director,
Tallahassee; and Kristie L. Hatcher-
Bolin of Gray Robinson, P.A., Lakeland,
for Appellee, Guardian ad Litem.

PER CURIAM.

             Affirmed.

CASANUEVA, BLACK, and SALARIO, JJ., Concur.